In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-12-0353-CR
                               ________________________


                      JONATHAN DWAYNE HILLYER, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 251st District Court
                                    Randall County, Texas
                  Trial Court No. 23361-C, Honorable Ana Estevez, Presiding


                                        March 8, 2013

                               ON MOTION TO DISMISS
                         Before Quinn, C.J., and Hancock and Pirtle, JJ.



       Appellant, Jonathan Dwayne Hillyer, filed Notice of Appeal seeking appeal of a judgment

convicting him of the offense of evading detention, and sentence of three years confinement in

the Institutional Division of the Texas Department of Criminal Justice, suspended for a period of

four years. Appellant’s counsel filed a Motion to Dismiss Appeal on March 4, 2013.
       Because the motion meets the requirements of Texas Rule of Appellate Procedure

42.2(a), and this Court has not delivered its decision prior to receiving it, the motion is hereby

granted and the appeal is dismissed. Having dismissed the appeal at appellant=s request, no

motion for rehearing will be entertained and our mandate will issue forthwith.




                                                    Mackey K. Hancock
                                                          Justice

Do not publish.




                                                2